783 N.W.2d 101 (2010)
Mary A. FERDON, Plaintiff-Appellant,
v.
STERLING PERFORMANCE, INC. and West American Insurance Company, Defendants-Appellees.
Docket No. 140723. COA No. 294562.
Supreme Court of Michigan.
June 18, 2010.

Order
On order of the Court, the application for leave to appeal the March 1, 2010 order of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). At oral argument, the parties shall address: (1) whether the Workers' Compensation Appellate Commission abused its discretion in dismissing the plaintiffs appeal for her failure initially to submit a 7-page transcript which contained no substantive information; and (2) if the Commission abused its discretion, what less harsh action would have been appropriate? The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.